Appeal from (1) an order and judgment (one paper) confirming an award of arbitrators, on respondent’s motion, which enjoined and restrained appellant, an orthopedic surgeon, from practicing his profession for a period of one year from the date of the order and judgment, within a radius of three miles of the office of the respondent, also an orthopedic surgeon and (2) an order denying appellant’s motion to vacate said award. Order and judgment and order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.